Name: Council Decision (EU, Euratom) 2017/1108 of 20 June 2017 appointing two members of the committee of independent eminent persons pursuant to Article 11(1) of Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council on the statute and funding of European political parties and European political foundations
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2017-06-22

 22.6.2017 EN Official Journal of the European Union L 160/35 COUNCIL DECISION (EU, Euratom) 2017/1108 of 20 June 2017 appointing two members of the committee of independent eminent persons pursuant to Article 11(1) of Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council on the statute and funding of European political parties and European political foundations THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council of 22 October 2014 on the statute and funding of European political parties and European political foundations (1), and in particular Article 11(1) thereof, Whereas: (1) Article 11(1) of Regulation (EU, Euratom) No 1141/2014 establishes a committee of independent eminent persons. (2) Article 11(1) of Regulation (EU, Euratom) No 1141/2014 provides that the committee is to consist of six members, with the European Parliament, the Council and the Commission each appointing two members. The committee is to be renewed within six months after the end of the first session of the European Parliament following each election to the European Parliament. The mandate of the members is not to be renewable, HAS ADOPTED THIS DECISION: Article 1 1. The following are hereby appointed as members of the committee of independent eminent persons for the duration of the term of office of the committee:  Ms Rebecca ADLER-NISSEN,  Mr Christoph MÃ LLERS. 2. The appointment is subject to the signing, by each of the designated members, of the declaration of independence and the absence of conflict of interests that is annexed to this Decision. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 June 2017. For the Council The President H. DALLI (1) OJ L 317, 4.11.2014, p. 1. ANNEX DECLARATION OF INDEPENDENCE AND ABSENCE OF CONFLICT OF INTERESTS I, the undersigned, ¦, declare that I have taken note of Article 11(1) of Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council on the statute and funding of European political parties and European political foundations and will exercise my duties as member of the committee of independent eminent persons in full independence and in full compliance with the rules of that Regulation. I will neither seek nor take instructions from any institution or government, or from any other body, office or agency. I will refrain from any act which is incompatible with the nature of my duties. I declare, to the best of my knowledge, that I am not in a situation of conflict of interests. A conflict of interests exists where the impartial and objective exercise of my duties as member of the committee of independent eminent persons are compromised for reasons involving family, personal life, political, national, philosophical or religious affinity, economic interest or any other shared interest with a recipient. In particular, I declare that I am not a member of the European Parliament, the Council or the Commission. I do not hold any electoral mandate. I am not an official or other servant of the European Union. I am not, and never have been, an employee of a European political party or of a European political foundation. Done at ¦, [DATE + SIGNATURE of the designated member of the committee of independent eminent persons]